
	
		II
		112th CONGRESS
		1st Session
		S. 638
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mrs. Feinstein (for
			 herself, Mr. Kyl,
			 Mr. McCain, Mr.
			 Schumer, Mrs. Boxer, and
			 Mrs. Hutchison) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for compensation to States incarcerating undocumented aliens charged with a
		  felony or two or more misdemeanors.
	
	
		1.Short titleThis Act may be cited as the
			 SCAAP Reimbursement Protection Act of
			 2011.
		2.Assistance for States
			 incarcerating undocumented aliens charged with certain crimesSection 241(i)(3)(A) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1231(i)(3)(A)) is amended by inserting charged with or
			 before convicted.
		
